Case 2:20-cv-00630-JMS-DLP Document 67-1 Filed 01/27/21 Page 1 of 3 PagelD #: 1196

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF INDIANA

TERRE HAUTE DIVISION
PATRICK R. SMITH and BRANDON S. HOLM, )
Plaintiffs,
V. No. 2:20-cv-00630-JMS-DLP
JEFFREY ROSEN, et al, 5
Defendants.

Fifth Declaration of T.J. Watson
I, T.J. Watson, declare the following:

1, I am currently employed by the Bureau of Prisons (BOP) as the Complex Warden at the
Federal Correctional Complex located in Terre Haute, Indiana (FCC Terre Haute), a
position I have held since November 11, 2018. I have been employed by the BOP in
areas of increasing responsibility since 1995.

2. The statements I make hereinafter are made on the basis of my review of the official files
and records of the BOP, my own personal knowledge, or on the basis of information
acquired by me through the performance of my official duties and provided to me by
employees under my supervision.

3. This declaration is in response to the Court’s Order dated January 11, 2021. (ECF No.
60), which states that “within 15 days of each execution carried out at FCC Terre Haute,
the defendants shall each file with the Court a sworn affidavit or declaration under
penalty of perjury attesting that they have complied with the Court's preliminary

injunction.”
Case 2:20-cv-00630-JMS-DLP Document 67-1 Filed 01/27/21 Page 2 of 3 PagelD #: 1197

4. I am aware of the Court’s Order Granting Preliminary Injunction dated January 7, 2021
(ECF No. 56), stating that defendants are enjoined from carrying out any future
executions in the next 60 days without implementing the following policies:

e The defendants will enforce mask requirements for all staff participants in the
executions.

e The defendants will maintain contact logs for all FCC Terre Haute staff members
involved in any execution who have close contact—within 6 feet for a total of 15
minutes over the course of a 24-hour period—with any other person during
execution preparation, during an execution, or during the post-execution process.

e For 14 days following any such close contact, the defendants will require the
impacted FCC Terre Haute staff member to produce a negative COVID-19 result
using one of the complex's rapid testing machines each day before beginning
ordinary duties that involve interaction with FCC inmates.

e The defendants will ensure that thorough contract tracing is conducted for any
such FCC staff member who tests positive for COVID-19 during this 14-day
period.

5. Since the issuance of this order (ECF No. 56), the BOP has complied with its
requirements and complied with its requirements during the three executions that took
place the week of January 11 — 15, 2021.

6. I am also aware of the Court’s Order Denying in Part Plaintiffs’ Motion for Finding of
Contempt (ECF No. 65) requiring that the two officials who removed their masks during
the execution on January 14, 2021, “shall not have close contact with any FCC Terre
Haute personnel, beginning immediately and for the remainder of the officials' time at

FCC Terre Haute in January 2021.” I hereby certify that the BOP complied with this

Order.
Case 2:20-cv-00630-JMS-DLP Document 67-1 Filed 01/27/21 Page 3 of 3 PagelD #: 1198

I declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and

correct. Executed this Z |. day of January, 2021. Io
tAKS

T.J. Watson
Federal Bureau of Prisons
